—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 28, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
In response to claimant’s allegations regarding one of her employer’s associates, the employer took various steps to alleviate her concerns, including rearranging the parties’ schedules so that they would have minimum contact with one another. Despite these efforts, and without any further discussions with her employer, claimant quit her job claiming that the work environment was unsuitable. Upon our review of the record, we find substantial evidence to support the Board’s conclusion that claimant left her job for personal and noncompelling reasons and, therefore, without good cause.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.